PER CURIAM.
We dismiss this appeal for lack of jurisdiction. The motion for reduction of sentence pursuant to Florida Rule of Criminal Procedure 3.800(c), is addressed to the discretion of the trial court. Therefore, this Court has no jurisdiction to review the correctness of the trial court’s disposition of the motion. Daniels v. State, 568 So.2d 63 (Fla. 1st DCA 1990). This dismissal is without prejudice to any right the appellant might have to seek a belated appeal of his motion to withdraw his plea pursuant to Florida Rule of Appellate Procedure 9.141(c).
DISMISSED.
ERVIN, PADOVANO and POLSTON, JJ., concur.